Citation Nr: 0204795	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  96-42 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California

THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran served on active duty from September 1954 to July 
1958 and from September 1958 to October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating determination 
of the San Diego Department of Veterans Affairs (VA) Regional 
Office (RO).  

In a September 2001 letter, the veteran's representative 
requested separate evaluations for each ear for the veteran's 
service-connected tinnitus.  As this issue is not before the 
Board it is referred to the RO for appropriate action.  


FINDING OF FACT

The probative medical evidence establishes that the veteran's 
hearing loss is manifested by no more than Level III hearing 
impairment in the either ear.  


CONCLUSION OF LAW

Bilateral hearing loss is not compensably disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R.§§ 4.85, 4.86, 4.87 
Diagnostic Code 6100 (1999); 38 C.F.R §§ 4.85, 4.86 
Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the October 1995 rating 
determination, the October 1996 SOC, and the January 1997, 
March 1997, November 1997, February 2000, and August 2000 
SSOCs, informed the appellant of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
numerous VA examinations during the course of the appeal.  
Moreover, the veteran appeared at a hearing before a hearing 
officer at the RO in February 2000.  VA has met all VCAA 
duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Moreover, 
as the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the Board finds that the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence and argument 
and that he is not prejudiced by this decision.  

A review of the record demonstrates that the RO granted 
service connection for a high frequency hearing loss and 
assigned a noncompensable disability evaluation in a November 
1977 rating determination.  

In June 1995, the veteran requested an increased evaluation 
for his hearing loss.  


The veteran was afforded a VA audiological evaluation in July 
1995.  At the time of the examination, pure tone thresholds, 
in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
25
45
60
70
LEFT
20
35
50
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 76 percent in the left ear.

The examiner indicated that the results indicated normal 
hearing sensitivity at 500 and 1000 Hertz, worsening in the 
higher frequencies to a severe sensorineural hearing loss, 
bilaterally.  Speech discrimination was noted to be good in 
the right and left ear.  Tympanometry revealed normal 
tympanic membrane mobility, bilaterally.  Acoustic reflexes 
were present in both ears.  Acoustic reflex decay was 
negative, bilaterally.  

In an October 1995 rating determination, the RO continued the 
noncompensable disability evaluation.  In his September 1996 
notice of disagreement, the veteran indicated that his 
hearing he was worse than demonstrated on the most recent VA 
examination.  In his October 1996 substantive appeal, the 
veteran again stated that his hearing was much worse than had 
been demonstrated on the VA examination.  

In December 1996, the veteran was afforded an additional VA 
audiological examination.  At the time of the examination, 
the veteran reported that he had been fit with hearing aides 
three or four months ago but that he was not consistently 
using them.


At the time of the examination, pure tone thresholds, in 
decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
20
45
45
60
LEFT
15
30
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
Although the examiner noted an average of 39 on the left, the 
computation is 41.25.

In a February 1997 addendum report, the December 1996 
examiner indicated that the veteran was still considered to 
have good word recognition or speech discrimination ability 
even when missing a word.  

In July 1997, the veteran forwarded a copy of the results of 
an audiological examination performed at San Diego Naval 
hospital earlier that month.  Word recognition testing scores 
of 80 percent in the right ear and 72 percent in the left ear 
were reported.  The examiner stated that the veteran had 
bilateral mild to severe sloping high frequency sensorineural 
hearing loss with good speech recognition on the right and 
fair recognition on the left.  There is no indication that 
the Maryland CNC test was used.

In August 1997, the veteran was afforded an additional VA 
audiological evaluation.  The results of puretone threshold 
testing were noted to be of questionable validity as 
variability was observed in the veteran's responses to tones 
in the right ear using an ascending and descending method.  
Speech recognition testing was 96 percent in the right ear 
and 88 percent in the left ear.  The examiner indicated that 
word recognition ability was good in both ears.  Tympanometry 
was unremarkable.  Reflexes were present and reflex decay was 
not noted in either ear.  

The veteran was afforded another VA audiological examination 
in March 1998.  At the time of the examination, pure tone 
thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
20
40
50
70
LEFT
20
30
50
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 96 percent in the left ear.

Word discrimination scores were excellent in the left ear and 
good in the right ear.  In the right ear, hearing thresholds 
were within normal limits from 250 to 1000 Hz, dropping to 
mild sensorineural hearing loss at 1500 Hz, and sloping to a 
severe hearing loss at 8000 Hz.  Air conduction thresholds 
for the left ear showed a mild hearing loss at 250 Hz, within 
normal limits at 500 and 1000 Hz, and a mild to severe 
sloping sensorineural hearing loss from 2000 to 8000 Hz.  The 
examiner stated that the results of the evaluation indicated 
a mild to severe sensorineural hearing loss, bilaterally, 
from 1500 to 8000 Hz.  

At the time of a June 1999 VA audiological evaluation, the 
veteran indicated that his left ear was worse than his right 
ear.  At the time of the examination, pure tone thresholds, 
in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
20
40
55
70
LEFT
20
30
45
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

Good word recognition was obtained for both ears at elevated 
listening levels.  The examiner indicated that pure tone 
results obtained for the right ear yielded a moderate sloping 
to profound hearing loss in the mid to high frequency range 
from 1500 to 8000 Hz with a 20dB air-bone gap noted at 4000 
Hz only.  The left ear presented with a mild sloping to 
profound high frequency hearing loss from 2000-8000 Hz, with 
no significant air-bone gap.  

The following diagnoses were rendered: Right ear presents 
with a moderate sloping to profound sensorineural hearing 
loss from mid to high frequencies with normal hearing 
observed in the low frequencies.  The left ear presents with 
a mild sloping to profound high frequency sensorineural 
hearing loss, 2000-8000 Hz, with normal hearing observed in 
the lower frequencies.  

In a January 2000 letter, W. S., a neighbor of the veteran, 
indicated that he had known the veteran for over 20 years.  
He noted that the veteran had always had a hearing loss and 
that it was getting worse.  He stated that it was hard to 
converse with the veteran as he had to repeat himself and 
raise his voice.  

At the time of his February 2000 personal hearing, the 
veteran indicated that he had a hard time hearing 
conversations.  He also reported having difficulty hearing 
when there was background noise.  The veteran further 
testified noted that testing done at the San Diego Naval 
Hospital had shown a hearing loss that would have warranted a 
10 percent disability evaluation.  

Later that month, the veteran submitted two statements in 
support of his claim.  G. W., a friend of the veteran, 
indicated that the veteran talked very loud and that he had 
to repeat things to him when speaking with him.  In a letter 
dated February 9, 2000, T. H., indicated that he had known 
the veteran for 12 years.  He stated that over time, he had 
noticed the veteran talking louder and indicated that his 
hearing had become worse.  

In February 2000, the veteran was afforded an additional VA 
audiological examination.  At the time of the examination, 
the veteran reported experiencing a slight spinning sensation 
which lasted for several minutes.  He indicated that the last 
incident had happened over one month ago.  He denied any ear 
pain or drainage or a history of trauma.  

At the time of the examination, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
50
55
65
LEFT
20
35
50
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.

Speech recognition scores were noted to be excellent 
bilaterally when tested at elevated listening levels.  

The examiner noted that in the right ear there was a mild 
sloping to severe sensory neural hearing loss from 1500 to 
8000 Hz, while in the left ear there was a mild sloping to 
moderately severe sensory neural hearing loss from 2000 to 
8000 Hz.  She further stated that hearing sensitivity was 
within normal limits at all the frequencies tested.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was recently amended, 
effective June 10, 1999.  64 Fed. Reg. 25202 (1999).  Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, the RO considered the old and new criteria.  
Therefore, the veteran has been placed on notice of the 
change.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four. See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2001).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2001).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2001).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-00.

In this case neither version of the regulations is more 
favorable to the veteran.  The rating criteria for normal 
patterns of hearing loss are essentially unchanged.  The 
veteran does not have an unusual pattern of hearing loss as 
defined in 38 C.F.R. § 4.86(a), (b), thus, he could not 
benefit from the consideration of that new regulation.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

A compensable evaluation of 10 percent is assigned where 
hearing in the better ear is I and hearing in the worse ear 
is X or XI; where hearing in the better ear is II, and 
hearing in the worse ear is V to XI; where hearing in the 
better ear is III and hearing in the worse ear is IV to VI; 
or where hearing in the better ear is IV and hearing in the 
poorer ear is IV or V.  Id.

Hearing impairment is level I where speech discrimination 
percentage is 92-100 and the puretone threshold average 
ranges from 0 to 57.  Level II impairment is either when 
there is speech discrimination of 92-100 percent and a 
puretone threshold average of 58 to 81 or where there is 
speech discrimination of 84-90 with a puretone threshold 
average of 0 to 57.

Level III hearing impairment requires a puretone threshold 
average of 82 to 97 where speech discrimination is 92-100 
percent; speech discrimination of 84 to 90 percent with a 
puretone threshold average of 58 to 81 or speech 
discrimination of 76 to 82 percent and a puretone threshold 
average of 0 to 49.  38 C.F.R. § 4.85, Table VI.

The assignment of disability ratings for hearing impairment 
are to be derived by the mechanical application of the 
Ratings Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992). 

At the time of the July 1995 VA audiological examination, the 
veteran was shown to have an average puretone hearing loss in 
the right ear of 50 decibels and an average puretone hearing 
loss in the left ear of 43 decibels, with 84 percent speech 
discrimination in the right ear and 76 percent in the left 
ear.  which translates to level II hearing in the right ear 
and level III hearing in the left ear.   38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, this 
equates to noncompensable hearing loss.

At the time of the December 1996 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 43 decibels and an average puretone 
hearing loss in the left ear of 41 decibels, with 96 percent 
speech discrimination, bilaterally, which translates to level 
I hearing in both ears.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, the veteran was 
shown to have a noncompensable disability evaluation for 
hearing in both ears.

While pure tone threshold readings were considered of 
questionable validity based upon the variability of the 
veteran's responses at the time of the August 1997 VA 
evaluation, he was shown to have 96 percent speech 
discrimination in the right ear and 88 percent speech 
discrimination.

At the time of the March 1998 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 45 decibels and an average puretone 
hearing loss in the left ear of 41 decibels, with 84 percent 
speech discrimination in the right ear and 96 percent in the 
left ear, which translates to level II hearing in the right 
ear and level I hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, the 
veteran was shown to have a noncompensable disability 
evaluation for hearing in both ears.

At the time of the June 1999 VA audiological examination, the 
veteran was shown to have an average puretone hearing loss in 
the right ear of 46 decibels and an average puretone hearing 
loss in the left ear of 38 decibels, with 92 percent speech 
discrimination in the right ear and 88 percent in the left 
ear, which translates to level I hearing in the right ear and 
level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, the veteran was 
shown to have a noncompensable disability evaluation for 
hearing in both ears.

Finally, at the time of the February 2000 VA audiological 
examination, the veteran was shown to have an average 
puretone hearing loss in the right ear of 49 decibels and an 
average puretone hearing loss in the left ear of 37 decibels, 
with 92 percent speech discrimination in the right ear and 96 
percent in the left ear, which translates to level I hearing 
in both the left and right ear.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, the veteran was 
shown to have a noncompensable disability evaluation for 
hearing in both ears.

While the Board notes a July 1997 Naval audiological 
evaluation was conducted, there is no indication that the 
Maryland CNC test was conducted.  Therefore, the Board is 
giving more probative weight to the numerous VA audiological 
evaluations conducted during the course of the veteran's 
appeal.  

As the criteria for a higher evaluation of 10 percent have 
not been met (level I hearing in the better ear with level X 
or XI hearing in the worse ear; level II hearing in the 
better ear with level V to XI hearing in the worse ear; level 
III hearing in the better ear and level IV to VI hearing in 
the worse ear; or level IV hearing in the better ear with 
Level IV or V hearing in the poorer ear), the appeal must be 
denied.

A compensable evaluation is not warranted under Table VIa 
under either the previous or amended regulations.  Table VIa 
under the previous regulations is not for application because 
it was not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c).

Table VIa is not for application under the amended 
regulations because the veteran's puretone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a) (2001).

As noted previously, because assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.

In addition, the veteran's own opinions and statements as 
well as statements from the veteran's friends about his level 
of hearing impairment are not competent evidence in this 
case.  While a lay person is competent to provide evidence on 
the occurrence of observable symptoms, the evaluation of 
hearing loss disability is determined by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

Finally, the Board does not find that the appellant's 
bilateral hearing loss disability presents such an unusual or 
exceptional disability picture as to require referral of the 
claim by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  In this respect, 38 C.F.R. 
§ 3.321(b)(1) provides that an extraschedular evaluation may 
be assigned for an exceptional or unusual disability picture, 
with such related factors as marked inference with employment 
or frequent periods of hospitalization, which results in an 
impractical application of the regular schedular standards.  
In this case, the appellant has not been frequently 
hospitalized for his disability.  Additionally, there is no 
showing that his bilateral hearing loss disability markedly 
interfered with his employment.  As such, the Board finds no 
basis for further action on this question. VA O.G.C. Prec. 6-
96 (1996).


ORDER

An increased evaluation for bilateral hearing loss disability 
is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

